Citation Nr: 1414543	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities from July 25, 2007 to August 11, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to June 1978 and from December 2001 to November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the Veteran, on his May 2011 VA Form 9, requested a hearing.  However, in a May 2012 statement, he withdrew this hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2008.  However, the VA examiner only opined on the Veteran's back pain in relation to his ability to perform physical and sedentary activities of employment, rather than providing an opinion based all service-connected disabilities for the relevant time period.  Accordingly, the Board finds that a retrospective opinion as to whether prior to August 11, 2009, the Veteran's service-connected disabilities, without regard to the effects of age or nonservice connected conditions, rendered the Veteran unemployable.  Although the claim has been certified as involving TDIU from July 25, 2007, the Board notes the Veteran reported that he last worked on November 2, 2007 as a manager in human resources.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA physician or a vocational specialist to obtain a retrospective opinion as to whether the combination of the Veteran's service-connected disabilities rendered the Veteran unemployable during the period from November 2, 2007 to August 11, 2009.  During the relevant period prior to August 11, 2009 the Veteran was service connected for: degenerative disc disease of lumbar spine status post laminectomy (40%); diabetes with cataracts, dermatitis and nephropathy (20%); inflammatory demyelinating polyneuropathy 
of both feet (10% each); bilateral upper extremity neuropathy (10% each); tinnitus (10%); and hearing loss, hypertension, and impotence (0% each).  The Board notes the Veteran reported he last worked full time in November 2007.

Following review of the claims file, the examiner 
should opine whether the Veteran's service connected disabilities, when considered together, rendered the Veteran unable to obtain or maintain gainful employment during the period between November 2, 2007 and August 11, 2009, without regard to the Veteran's age or nonservice connected disabilities.  The examiner should explain the medical basis for the conclusion reached. 

2.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


